MEMORANDUM OPINION AND ORDER
NEESE, District Judge.
This action for compensatory and punitive damages for violation of the plaintiff's civil rights by the defendants, 42 U.S.C. § 1985(2), was commenced on May 2, 1969. The defendants seek a summary judgment as a matter of law, on the ground that no genuine issues remain for trial, Rule 56(e), Federal Rules of Civil Procedure; Poller v. Columbia Broadcasting System (1962), 368 U.S. 464, 468, 82 S.Ct. 486, 7 L.Ed.2d 458, 461 [2], claiming that this action is barred by the running of the applicable statute of limitation.
 The conspiracy alleged against the defendants, and the overt acts claimed in furtherance thereof, are alleged to have occurred in May and June of 1961. The federal Civil Rights Act contains no limitation period, so the applicable statute of Tennessee controls this action, Crawford v. Zeitler, C.A. 6th (1964), 326 F.2d 119, 121 [3], requiring this Court to look to the most analogous statute of limitation of this state, Mulligan v. Schlachter, C.A. 6th (1968), 389 F.2d 231, 233 [5]. “* * * [C]ivil ac*841tions for compensatory or punitive damages, or both, brought under the federal civil rights statutes * * * shall be commenced within one (1) year after cause of action accrued.” T.C.A. § 28-304, as amended by Senate Bill no. 101 and House Bill no. 129, Public Acts of Tennessee of 1969, effective March 28, 1969. As the plaintiff’s cause of action accrued approximately eight years before this action was commenced, the motion of the defendants has merit and the plaintiff is denied all relief.
The clerk will prepare, sign and enter a summary judgment for the defendants, dismissing the complaint as failing to state a claim on which relief can be granted. Rule 12(b) (6), Federal Rules of Civil Procedure. Rule 58, Federal Rules of Civil Procedure.